NO. 12-13-00331-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JOHN GAMBLE,                                                §   APPEAL FROM THE 7TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to possession of a controlled substance, cocaine in the amount
of less than one gram, in a drug free zone. He also pleaded true to allegations that he had been
finally convicted of two prior felony offenses. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced Appellant to imprisonment for thirty years.
Appellant filed a notice of appeal.
         We have received the trial court's certification showing that this is a plea bargain case and
Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by
Appellant and his trial counsel. The clerk’s record supports the trial court’s certification. See
Dears v. State, 154 S.W.3d 610, 615 (Tex Crim. App. 2005). Therefore, this court does not have
jurisdiction of the appeal, and the appeal must be dismissed.            Accordingly, the appeal is
dismissed for want of jurisdiction.
Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 12, 2014


                                         NO. 12-13-00331-CR


                                       JOHN GAMBLE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1710-12)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.